
	

115 SRES 159 ATS: Recognizing and supporting the goals and ideals of National Sexual Assault Awareness Month.
U.S. Senate
2017-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 159
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2017
			Mr. Grassley (for himself, Mrs. Feinstein, and Mrs. Ernst) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing and supporting the goals and ideals of National Sexual Assault Awareness Month.
	
 Whereas, according to the Department of Justice, there were an estimated 90,185 rapes reported to law enforcement in 2015, which is a 6.3-percent increase as compared to 2014;
 Whereas, according to the National Sexual Violence Resource Center, 1 in 5 women and 1 in 71 men will experience an attempted or completed rape at some point in their lives;
 Whereas, according to the Rape, Abuse & Incest National Network, an individual is sexually assaulted every 98 seconds in the United States, but for every 1000 rapes committed, on average only—
 (1)310 rapes are reported to law enforcement; (2)57 reported rape cases lead to an arrest;
 (3)11 rape cases are referred for prosecution; (4)7 rape cases lead to a felony conviction; and
 (5)6 convicted rapists are sentenced to some form of incarceration; Whereas, according to the Centers for Disease Control and Prevention, more than 1/2 of all female rape victims reported being raped by an intimate partner;
 Whereas sexual violence is a burden for many individuals who serve in the United States Armed Forces, and the Department of Defense estimates that in 2015, over 16,000 service members intervened in situations they believed to be at risk for sexual assault;
 Whereas sexual assault does not discriminate on any basis and can affect any individual in the United States;
 Whereas sexual violence may take many forms, including acquaintance, stranger, spousal, and gang rape, incest, child sexual abuse, commercial sex trafficking, sexual harassment, and stalking;
 Whereas, according to the National Alliance to End Sexual Violence, in addition to the immediate physical and emotional costs, sexual assault can have numerous adverse consequences for the victim, which may include post-traumatic stress disorder, substance abuse, major depression, homelessness, eating disorders, and suicide;
 Whereas many sexual assaults are not reported to law enforcement agencies, which enables many perpetrators to evade punishment for their crimes;
 Whereas sexual assault survivors suffer emotional complications long after their physical scars have healed;
 Whereas advances in deoxyribonucleaic acid (DNA) technology have enabled law enforcement agencies to identify and prosecute the perpetrators in tens of thousands of unsolved sexual assault cases;
 Whereas incarceration of sexual assault perpetrators can prevent perpetrators from committing additional crimes;
 Whereas national, State, territorial, and tribal coalitions, community-based rape crisis centers, and other organizations across the United States are committed to—
 (1)increasing public awareness of sexual violence and the prevalence of sexual violence; and (2)eliminating sexual violence through prevention and education;
 Whereas important partnerships have been formed among criminal and juvenile justice agencies, health professionals, public health workers, educators, first responders, and victim service providers;
 Whereas thousands of volunteers and staff at rape crisis centers, State coalitions against sexual assault, and nonprofit organizations across the United States play an important role in making crisis hotlines and other services available to survivors of sexual assault;
 Whereas free, confidential help is available to all victims and survivors of sexual assault through—
 (1)the National Sexual Assault Hotline (800-656-HOPE and online.rainn.org); and (2)more than 1,000 sexual assault service providers across the United States;
 Whereas the DoD Safe Helpline, Safe HelpRoom, and Safe Helpline mobile app each provide support and help to members of the Department of Defense community—
 (1)by telephone at 877-995-5247; and (2)online at SafeHelpline.org;
 Whereas individual and collective efforts reflect the dream of the people of the United States— (1)for individuals and organizations to actively work to prevent all forms of sexual violence; and
 (2)for no sexual assault victim to be unserved or feel that there is no path to justice; and Whereas April 2017 is recognized as National Sexual Assault Awareness Month: Now, therefore, be it
		
	
 That— (1)it is the sense of the Senate that—
 (A)National Sexual Assault Awareness Month provides a special opportunity to educate the people of the United States about sexual violence and to encourage the prevention of sexual assault, improvement in the treatment of survivors of sexual assault, and the prosecution of perpetrators of sexual assault;
 (B)it is appropriate to properly acknowledge survivors of sexual assault and to commend the volunteers and professionals who assist those survivors in their efforts to heal;
 (C)national and community organizations and private sector supporters should be recognized and applauded for their work in promoting awareness about sexual assault, providing information and treatment to survivors of sexual assault, and increasing the number of successful prosecutions of perpetrators of sexual assault; and
 (D)public safety, law enforcement, and health professionals should be recognized and applauded for their hard work and innovative strategies to ensure perpetrators of sexual assault are held accountable; and
 (2)the Senate supports the goals and ideals of National Sexual Assault Awareness Month.  